 Case 1:20-mj-00350-VMS Document 1 Filed 05/05/20 Page 1 of 18 PageID #: 1




NS:NEMIPAS
F. #2020R00098/0CDETF#NY-NYE-882

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                                 TO BE FILED UNDER SEAL

             - against-                                  20-MJ-350

MARLON SARACA Y-LOPEZ,                                   COMPLAINT             AND
   also known as "Plocky,"                               AFFIDAVIT            IN SUPPORT
EMERSON MARTINEZ-LARA,                                   OF ARREST            WARRANT
   also known as "Fugitivo,"
VICTOR RAMIREZ,                                          (18 U.S.C. §§ 924(c)(l)(A)(iii), 1959(a)(5),
       also known as "Frijolito," and                    and 2; T. 21, U.S.C., §§ 841(a)(l),
ISMAEL SANTOS-NOVOA,                                     841(b)(I)(D) and 846)
       also known as "Profe"
       and "Travieso,"

                          Defendants.

---------------------------x
EASTERN DISTRICT OF NEW YORK, SS:

                LUZ MONTANEZ, being duly sworn, deposes and states that she is a Special

Agent with the Federal Bureau ofInvestigation,   duly appointed according to law and acting as

such.

                In or about and between January 2019 and March 2020, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants     MARLON          SARACAY-LOPEZ,     also     known     as   "Plocky,"   EMERSON

MARTINEZ-LARA, also known as "Fugitivo," and ISMAEL SANTOS-NOVOA, also known

as "Profe" and "Travieso," together with others, did knowingly and intentionally conspire to

distribute and possess with intent to distribute a controlled substance, which offense involved
Case 1:20-mj-00350-VMS Document 1 Filed 05/05/20 Page 2 of 18 PageID #: 2




a substance containing marijuana, a Schedule I controlled substance, contrary to Title 21,

United States Code, Section 841(a)(I).

               (Title 21, United States Code, Sections 846 and 841(b)(I)(D»)

               In or about and between May 2019 and July 2019, both dates being approximate

and inclusive, within the Eastern District of New York and elsewhere,          the defendants

MARLON SARACA Y-LOPEZ, also known as "Plocky," EMERSON MARTINEZ-LARA,

also known as "FUGITIVO," and ISMAEL SANTOS-NOVOA,                 also known as "Profe" and

"Travieso," together with others, for the purpose of gaining entrance to, and maintaining and

increasing position in, the MS-13, an enterprise engaged in racketeering         activity, did

knowingly and intentionally conspire to murder John Doe 1, an individual whose identity is

known to the affiant, in violation of New York Penal Law Sections 125.25(1) and 105.15.

                     (Title 18, United States Code, Sections 1959(a)(5))

               On or about August 25, 2019, within the Eastern District of New York and

elsewhere, the defendants MARLON SARACAY-LOPEZ,            also known as "Plocky," VICTOR

RAMIREZ, also known as "Frijolito,"       and ISMAEL SANTOS-NOVOA,             also known as

"Profe" and "Travieso," together with others, for the purpose of gaining entrance to and

maintaining   and increasing position in La Mara Salvatrucha,      an enterprise engaged in

racketeering activity, did knowingly and intentionally attempt to murder John Doe 2, an

individual whose identity is known to the affiant, in violation of New York Penal Law Sections

125.25(1), 110.00 and 20.00.

                  (Title 18, United States Code, Sections 1959(a)(5) and 2)

              On or about August 25, 2019, within the Eastern District of New York, the

defendants MARLON SARACAY-LOPEZ,             also known as "Plocky," VICTOR RAMIREZ,
                                              2
 Case 1:20-mj-00350-VMS Document 1 Filed 05/05/20 Page 3 of 18 PageID #: 3




also known as "Frijolito," and ISMAEL SANTOS-NOVOA,                   also known as "Profe" and

"Travieso," did knowingly and intentionally discharge a firearm during and in relation to a

crime of violence, to wit the attempted murder in-aid-of racketeering of John Doe 2 set forth

above.

               (Title 18, United States Code, Sections 924( c)( 1)(A)(iii) and 2)

               The source of your deponent's information and the grounds for her belief are as

follows:   I



               1.      I am a Special Agent with the Federal Bureau of Investigation ("FBI"),

and have been since 2009. I am currently assigned to Squad C-13 in the New York Field

Office, Brooklyn/Queens Resident Agency, where I investigate gangs, narcotics trafficking,

firearms trafficking, fraud, violent crime and other offenses.     I have participated in numerous

investigations during the course of which I have (a) conducted physical and wire surveillance;

(b) executed search warrants at locations where contraband has been found; (c) reviewed and

analyzed numerous taped conversations discussing criminal activity; (d) debriefed cooperating

defendants and other witnesses; (e) monitored wiretapped conversations and reviewed line

sheets prepared by wiretap monitors; and (f) searched electronic evidence.      I am familiar with

the facts and circumstances set forth below from my participation in the investigation; my

review of the investigative file, including the defendant's'   criminal histories; and from reports

of other law enforcement officers involved in the investigation.




              Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
                                                 3
 Case 1:20-mj-00350-VMS Document 1 Filed 05/05/20 Page 4 of 18 PageID #: 4




                                         The Enterprise

               2.     Based on information provided through the debriefing of cooperating

witnesses and confidential informants, as well as speaking with other law enforcement agents,

among others, I am aware of the following facts, among others, regarding La Mara Salvatrucha

("MS-13" or the "enterprise").    At all times relevant to this Complaint:

               3.     La Mara Salvatrucha, also known as the "MS-13" (hereinafter the "MS-

13" or the "enterprise"), was a transnational criminal organization comprised primarily of

immigrants from Central America, with members located throughout Queens, New York,

Long Island, New York, and elsewhere, divided into local chapters, or "cliques."

               4.     The MS-13 routinely held meetings to plan criminal activity, and

members paid dues into a treasury.       The treasury funds were used to purchase firearms,

ammunition and other weapons for use in criminal activity.     Additionally, treasury funds were

sent to MS-13 members in Central America.           Members of the MS-13 sometimes signified

their membership with the colors of blue and white, and with graffiti and tattoos reading,

among other things, "13," "MS" and "MARA SALVATRUCHA,"               frequently written in gothic

lettering.

               5.     Members of the MS-13 engaged in acts of violence, including acts

involving murder, assault, witness tampering and witness retaliation, as well as other criminal

activity, including narcotics trafficking.   Participation   in criminal activity by a member,

especially violence directed at rival gang members or at MS-13 members or associates believed

to have violated the enterprise's rules, increased the respect accorded to the member and could

result in promotion to a leadership position.   Members of the MS-13 purchased, maintained

and circulated a collection of firearms and other weapons for use in criminal activity.
                                                4
 Case 1:20-mj-00350-VMS Document 1 Filed 05/05/20 Page 5 of 18 PageID #: 5




                6.       The   MS-13,    including       its leadership,    members   and    associates,

constituted an "enterprise" as defined by Title 18, United States Code, Section 1961(4), that

is, a group of individuals associated in fact that was engaged in, and the activities of which

affected,   interstate   and foreign    commerce.          The enterprise    constituted    an ongoing

organization whose members functioned as a continuing unit for a common purpose of

achieving the objectives of the enterprise.

                                   Purposes of the Enterprise

                7.       The purposes of the enterprise included the following:

                         (a)    Promoting and enhancing the prestige, reputation and position of

the enterprise with respect to rival criminal organizations.

                         (b)    Preserving    and protecting      the power, territory     and criminal

ventures of the enterprise through the use of intimidation, threats of violence and acts of

violence, including assault and murder.

                         (c)    Keeping victims and rivals In fear of the enterprise and its

members and associates.

                         (d)    Enriching the members and associates of the enterprise through

criminal activity, including narcotics trafficking.

                         (e)    Ensuring discipline within the enterprise and compliance with the




                                                     5
 Case 1:20-mj-00350-VMS Document 1 Filed 05/05/20 Page 6 of 18 PageID #: 6




enterprise's rules by members and associates through threats of violence and acts of violence.

                             Means and Methods of the Enterprise

                 8.    Among the means and methods by which members of the MS-13 and

their associates conducted and participated in the conduct of the affairs of the enterprise were

the following:

                       (a)     Members of the MS-13 and their associates committed, attempted

to commit and threatened to commit acts of violence, including acts involving murder and

assault, to enhance the enterprise's prestige and protect and expand the enterprise's criminal

operations.

                      (b)      Members of the MS-13 and their associates used and threatened

to use physical violence against various individuals, including members of rival criminal

organizations    and against MS-13 members or associates believed to have violated the

enterprise's rules.

                      (c)      Members of the MS-13 and their associates used, attempted to

use and conspired to use narcotics trafficking as means of obtaining money.

                                       The Defendants

                 9.   The     defendants   MARLON       SARACAY-LOPEZ,        also   known    as

"Plocky," and ISMAEL SANTOS-NOVOA,              also known as "Profe" and "Travieso," were

members of the MS-13.        The defendants EMERSON MARTINEZ-LARA,              also known as

"Fugitivo," and VICTOR RAMIREZ, also known as "Frijolito," were associates of the MS-

13.




                                               6
 Case 1:20-mj-00350-VMS Document 1 Filed 05/05/20 Page 7 of 18 PageID #: 7




                              Marijuana Distribution Conspiracy

               10.    In September 2019, an MS-13 associate, referred to herein as "CC-l"

was arrested by the New York City Police Department ("NYPD").          Following CC-l 's arrest,

CC-l 's cellular telephone (the "CC-l Phone") was seized and searched.       The search revealed

that the CC-l Phone had a telephone number saved as a WhatsApp2 contact under the name

"Plo" (the "Plo Number"), which are the first three letters of the alias "Plocky."

               11.    Following his arrest, CC-l began cooperating with law enforcement and

ultimately entered into a cooperation agreement with the government.   3   CC-l has informed law

enforcement of the following, in substance and in part:

                      a.     Indios Locos Salvatruchas ("ILS") is an MS-13 clique, or subset,

with which he had been associated.    "Plocky" is a high-ranking ILS clique member.      The Plo

Number belongs to "Plocky."4


       2       WhatsApp is a cross-platform messaging and Voice over IP application. It
allows users to send text messages and voice messages, make voice and video calls, and share
images, documents, user locations, and other media via end-to-end user encryption.

       3       CC-l has committed crimes including marijuana distribution and attempted
murder and is cooperating with the government in hopes of receiving leniency at sentencing.
CC-l has provided reliable information in this investigation, which has been corroborated by
independent evidence, such as witness statements, other sources of information, phone records
and surveillance footage.

        4      CC-l has also identified "Plocky' s" voice in a recorded message from the Plo
Number saved on the CC-l Phone. On or about December 17,2019, the Honorable Robert
M. Levy, United States Magistrate Judge, signed a search warrant authorizing the seizure of
location information to be disclosed by T-Mobile associated with the Plo Number for a period
of thirty days. Between December 19, 2019 and January 16, 2020, the Plo Number was
regularly located in the vicinity of the defendant MARLON SARACA Y-LOPEZ's residence,
as indicated on SARACA Y-LOPEZ's California driver's license. In March 2020, FBI special
agents accessed the WhatsApp application and identified the WhatsApp account associated
with a telephone number ending in 0582 (the "SARACA Y-LOPEZ PHONE"). The user


                                               7
 Case 1:20-mj-00350-VMS Document 1 Filed 05/05/20 Page 8 of 18 PageID #: 8




                      b.     In 2019, "Travieso" (SANTOS-NOVOA)           regularly purchased

ounces of marijuana, which SANTOS-NOVOA then divided into bags that were sold for $10

per bag.    SANTOS-NOVOA        would then distribute the bags of marijuana to other ILS

members, including CC-1, to sell to make money on behalf of the ILS clique.

               12.    The CC-1 Phone also included a group chat entitled "Ils torres en

grande," which translates from Spanish to English as "ILS big towers."      The "Ils torres en

grande" group chat participants were CC-l, "Plo," and contacts saved in the CC-l Phone as

"Prf," and "Jifu."   "Prf' is "Profe," ISMAEL SANTOS-NOVOA's         alias, without vowels and


photograph of the WhatsApp account associated with the SARACA Y-LOPEZ PHONE depicts
the same photograph that was associated with the WhatsApp account for the Plo Number. I
have listened to telephone calls consensually recorded by Rikers Island Correctional Facility
where the SARACAY-LOPEZ PHONE is a party. The voice of the user of the SARACAY-
LOPEZ PHONE, who is referred to as "el P," is consistent with "Plocky's" voice, as identified
in a voice message by CC-1.

              On January 24, 2020, the Honorable Cheryl Pollak, United States Magistrate
Judge, signed a search warrant authorizing the seizure of location information to be disclosed
by T-Mobile associated with the SARACAY-LOPEZ PHONE for a period of thirty days.
After the execution of that warrant, law enforcement agents conducted physical surveillance
of MARLON SARACA Y-LOPEZ from February 3, 2020 through February 5, 2020. During
that time period, SARACA Y-LOPEZ's location was consistent with the location of the
SARACAY-LOPEZ PHONE at all times.

               In addition, on February 5, 2020, SARACA Y-LOPEZ was a passenger in a truck
that was the subject of a car stop by local law enforcement. During the car stop, a Los Angeles
Police Department ("LAPD") Detective asked SARACA Y-LOPEZ to step out of the truck,
which he did. The Detective patted down SARACAY-LOPEZ and felt two cellular
telephones on his person. The Detective asked for permission to remove SARACA Y-
LOPEZ's cellular telephones from his pants pocket. SARACA Y-LOPEZ consented. While
SARACA Y-LOPEZ's cellular telephones were on a storage box in the truck bed, another
LAPD Detective called the SARACA Y-LOPEZ PHONE and one of SARACA Y-LOPEZ's
cellular telephones began to ring. A review of telephone records associated with the
SARACAY-LOPEZ PHONE reveals a record of the call placed from the LAPD Detective's
telephone at the time one of SARACA Y-LOPEZ's cellular telephone rang. Based on the
foregoing, I believe that defendant MARLON SARACAY-LOPEZ is "Plocky."

                                              8
 Case 1:20-mj-00350-VMS Document 1 Filed 05/05/20 Page 9 of 18 PageID #: 9




"Jifu" is the first two syllables of "Fugitivo,"     EMERSON       MARTINEZ-LARA's          alias,

reversed.   CC-I has identified the "Prf' telephone number and the "Jifu" telephone number

saved on the CC-I Phone as belonging to "Profe" and "Fugitivo," respectively.      CC-I has also

(I) identified a photograph of SANTOS-NOVOA           as an ILS member who uses the aliases

"Travieso" and "Profe;" and (2) identified a photograph of EMERSON MARTINEZ-LARA

as ILS associate "Fugitivo."

               13.    In this group chat, CC-l, MARLON SARACAY-LOPEZ,                EMERSON

MARTINEZ-LARA and ISMAEL SANTOS-NOVOA discussed ILS business, including the

gang initiation of a prospective ILS member, as well as the sale of drugs.

               14.    The search of the CC-l Phone revealed that on or about September 13,

2019, ISMAEL SANTOS-NOVOA             sent the following voice message to the "Us torres en

grande" group chat, which has been translated from Spanish to English:5

              What's up? What's up? What's going on? I'm here, guys,
              checking in. Okay, yeah, Friday the 13th. Yes, all in. What's
              up, [CC-l]? What's up, Fuji? What's up, Plocky? How are
              we doing there? Okay, how are things? I'm here hanging out
              in the streets a bit. I will be around the court in College, okay.
              You know what's up. Fuji, what's up? We are going to go by
              that area, man. Get the weed out. Yeah, later.

I believe, based on my training, experience and participation in this investigation, that in this

message, SANTOS-NOVOA informed the other members of the "Us torres en grande" group

chat, including MARLON SARACAY-LOPEZ                and EMERSON MARTINEZ-LARA                that

members ofILS were going to sell marijuana ("we are going to go by that area, man.       Get that




        5       All translations and transcripts set forth herein are draft translations     and
transcripts, subject to revision, and are not final translations and transcripts.


                                               9
Case 1:20-mj-00350-VMS Document 1 Filed 05/05/20 Page 10 of 18 PageID #: 10




weed out.").

               15.     That same day, MARLON SARACAY-LOPEZ                sent the following voice

message to the "Ils torres en grande" group chat, which has been translated from Spanish to

English:

               Hey, hey, great. Look and what's up with Victor? How is he?
               Look, how - according to you guys there, how do you see Victor?
               Do you think he is ready to, yeah, to get him activated as it should
               be as a paro, or what's up? Do we give him more time? What
               do you guys think there?

I am aware, based on my training, experience and participation in this investigation, that

prospective members ofMS-13 are called "paros," and are allowed to associate with the gang.

I believe, based on my training, experience and participation in this investigation, that in this

message, SARACAY-LOPEZ is asking CC-l, ISMAEL SANTOS-NOVOA and EMERSON

MARTINEZ-LARA         if "Victor" is ready to become an MS-13 "paro" ("Do you think he is

ready to, yeah, to get him activated as it should be as a paro, or what's up?").   I believe, based

on my training, experience and participation in this investigation that "Victor" is a reference

to VICTOR RAMIREZ, also known as "Frijolito."

               16.    On or about September 14,2019, ISMAEL SANTOS-NOVOA                   sent the

following voice message to the "lIs torres en grande" group chat, which has been translated

from Spanish to English:

               What's up? What's up, [CC-I]? Look, if you didn't work,
               man, call the guy for the weed we need to get it for later on. At
               least two ounces, man. Buy bags, also if you have money to-to
               pack it. I have a weight to weigh it. Yeah, buy two ounces, but
               let it be the good one, man. The 190 at least. The-the on [PH]6,
               yup. We will talk later around 2:00 or 3:00 in the afternoon.
               I'm going to try and go early. Okay, yup.

       6
               "[PH]" stands for phonetic.
                                                10
Case 1:20-mj-00350-VMS Document 1 Filed 05/05/20 Page 11 of 18 PageID #: 11




1 believe, based on my training, experience and participation in this investigation, that in this

message, SANTOS-NOVOA asked CC-l, in the "Ils torres en grande" group chat to obtain

two ounces of marijuana ("call the guy for the weed" "buy two ounces"), which SANTOS-

NOVOA would then weigh for distribution ("I have a weight to weigh it.").

               17.    On or about September 17,2019, SANTOS-NOVOA             sent a photograph

to the "Ils torres en grande" group chat of what appears, based on my training and experience,

to be a bag of marijuana, as well as the following voice message, which has been translated

from Spanish to English:

              What's up? What's up? 1 have the joints ready, you see.
              Okay. The portions are ready from Campero for each of you,
              yes. Come and get them this afternoon. What's up, Fugitivo?
              Come by tonight to pick up your stash and drop off the money as
              well. Yes, [CC-l], come and get yours and the guys also. Later.

1 believe, based on my training, experience and participation in this investigation, that in this

message, SANTOS-NOVOA told other members of the "lIs torres en grande" group chat that

he had marijuana ("the joints") available for other gang members, including EMERSON

MARTINEZ-LARA,         also known as "Fugitivo," to pick up ("Fugitivo? Come by tonight to

pick up your stash" "[CC-l],    come and get yours and the guys also") and that the gang

members should provide him with money for the drugs ("and drop off the money as well").

               18.    A few hours later on the same day, the following voice messages were

sent   MARLON        SARACA Y-LOPEZ,       ISMAEL      SANTOS-NOVOA,          and   EMERSON

MARTINEZ-LARA         to the "Ils torres en grande" group chat, which messages have been

translated from Spanish to English:

              SARACA Y-LOPEZ: Okay, good, and look, what's up? How
                              much are those? 10 or 20? Because the
                                               11
Case 1:20-mj-00350-VMS Document 1 Filed 05/05/20 Page 12 of 18 PageID #: 12




                                     truth is, I see it very light, man. What's
                                     up? Because you know that, that we had to
                                     see what was up. What was the total,
                                     brother, so we can see more or less? You
                                     know it has to be double the earnings, okay.
                                     Yup. Because I see those bags very light,
                                     man. What's up?

               SARACA Y-LOPEZ: Not double, but half, because you have to
                               be aware that if the - if the ounce is bought
                               at 180, we have to get 220 at least, okay, of
                               - of earnings for it to work.

               SANTOS-NOVOA:         Nah, these are 10, man. The guys told me
                                     to make 10 because, yeah, [U/I] bad, man,
                                     plus the 10, man, yes. It cost us $2, okay.
                                     We are going to make like $3, something
                                     like that, $3 and something.           Yeah, I
                                     already got rid of mine. I sold it already,
                                     yup, I almost got rid of all of it. I just sold
                                     almost $80 just now in the morning. Yes,
                                     I have the money now. I have the ones for
                                     the guys also, you see. They have to
                                     concentrate on selling the rest. I already
                                     did mine. [Laughs]

               SARACAY-LOPEZ:Look,     in other words, okay, you spent $2
                               and you made $3. In other words basically
                               you made, we're going to make $5 dollars,
                               right? Or-or was it $3 with everything and
                               the $2 that you spent? Otherwise, damn,
                               you're just making $100 dollars and that's
                               nothing, for real. Okay, but ifit's like that,
                               it means that we made $3 dollars or it's
                               crazy, if you spent $2, we are making $5
                               dollars right off.

               MARTINEZ-LARA: What's up? What's up? Yes, look, Profe,
                              what's up? Where are you, man? I'm
                              going to go up now, you see, by the
                              Sanford, doggie, you see. I can see you
                              there to pay you some money and get my-
                              my load, okay?

I believe, based on my training, experience and participation in this investigation, that in these
                                                12
Case 1:20-mj-00350-VMS Document 1 Filed 05/05/20 Page 13 of 18 PageID #: 13




conversations     SARACA Y-LOPEZ,          ISMAEL       SANTOS-NOVOA,         and      EMERSON

MARTINEZ-LARA, are discussing marijuana distribution ("I sold it already" "I have the ones

for the guys also" "They have to concentrate on selling the rest") and the profit that is being

made from their marijuana distribution for the ILS clique, specifically ten dollar bags of

marijuana ("these are 10" "It cost us $2, okay. We are going to make like $3").     MARTINEZ-

LARA, in response to SANTOS-NOVOA's              prior message telling the other participants to

"pick up [their] stash," also agrees to pick up marijuana for distribution ("I can see you there

to pay you some money and get my-my load, okay?").

                      May 2019 - July 2019 Conspiracy to Murder John Doe-l

                19.      CC-l has provided the following information, in substance and in part:

                         a.     John Doe 1 was an ILS MS-13 "paro."        ISMAEL SANTOS-

NOVOA, an ILS "homeboy," or full-fledged member ofMS-13, ordered John Doe 1 to kill a

rival gang member.       John Doe 1 did not kill a rival gang member as instructed.     At an ILS

clique meeting in approximately April 2019, in which, MARLON SARACAY-LOPEZ,                   who

was a high-ranking ILS member, participated by telephone, SARACAY-LOPEZ               ordered John

Doe 1 to kill a member of the 18th Street gang given how long John Doe 1 had been associated

with ILS by then.      SANTOS-NOVOA        echoed SARACAY-LOPEZ's         order that John Doe 1

had to kill a rival gang member.

                         b.    A few weeks after this meeting, John Doe 1 disappeared and

stopped associating      with the ILS clique.      Thereafter,   MARLON     SARACAY-LOPEZ

informed CC-l, ISMAEL SANTOS-NOVOA and EMERSON MARTINEZ-LARA                             that John

Doe 1 had been "greenlit," meaning that the MS-13 leaders had authorized John Doe 1 to be

killed.   Thereafter, SANTOS-NOVOA         directed ILS clique members to look for John Doe 1
                                                13
Case 1:20-mj-00350-VMS Document 1 Filed 05/05/20 Page 14 of 18 PageID #: 14




until they found him and to inform SANTOS-NOVOA               when John Doe 1 was found, so he

could be killed.     CC-l and MARTINEZ-LARA           searched for John Doe 1 together on multiple

occasions, but did not find him.      In the event that they had found John Doe 1, CC-l and

MARTINEZ-LARA planned to notify SANTOS-NOVOA,                    who was going to kill John Doe-

1.

                     August 2019 Assault and Attempted Murder of John Doe 2

               20.       Based on my training, experience and participation in the investigation,

I know that (1) the 18th Street gang (" 18th Street") is a gang comprised primarily of

immigrants from Central America, with members located throughout Queens, New York and

elsewhere, divided into local chapters or "cliques;" and (2) MS-13 and 18th Street have an

ongoing rivalry that has resulted in various historical acts of violence.

               21.      On or about August 25, 2019, in the vicinity of 37-86 103rd Street in

Queens, New York, VICTOR             RAMIREZ,     CC-I     and another co-conspirator    ("CC-2")

participated in an attack on John Doe 2. Specifically, surveillance footage recovered from the

vicinity of 37-86 103rd Street depicts RAMIREZ, CC-l and CC-2 exiting a red Nissan

Pathfinder in front of the location where they carried out the assault.         After exiting the

Pathfinder, CC-l can be seen approaching John Doe 2, who was on a bicycle at the time.         As

RAMIREZ and CC-2 approached John Doe-2, RAMIREZ put up the hood of his sweatshirt

partially covering his face and head and CC-2 put on a bandanna covering the lower half of

his face below his nose.     Surveillance footage next depicts CC-l approach John Doe 2 and




                                                 14
Case 1:20-mj-00350-VMS Document 1 Filed 05/05/20 Page 15 of 18 PageID #: 15




 verbally confront John Doe 2 as CC-l pulled up John Doe 2's shirt up to John Doe 2's neck

exposing John Doe 2' s entire chest. 7

               22.     Thereafter, CC-l can be seen repeatedly punching John Doe 2 in his face

and body causing John Doe 2 to fall to the ground, at which point VICTOR RAMIREZ, CC-l

and CC-2 continue to punch and kick John Doe 2 in the face and body.          During the attack,

John Doe 2 removed what appeared to be a knife from his person in an attempt to defend

himself from his attackers.   CC-l then got onto John Doe 2' s bicycle and attempted to ride

away from John Doe 2 as John Doe 2 chased RAMIREZ, CC-l and CC-2.

               23.    Additional surveillance footage recovered from the vicinity of 37-86

l03rd Street, which is located between 37th and 39th Avenues, in Queens, then depicts John

Doe 2 running towards 37th Avenue after VICTOR RAMIREZ, CC-l and CC-2.                 The men

run less than one city block, at which point the surveillance footage depicts CC-l running after

John Doe 2. CC-l then produces what appears to be a firearm and repeatedly discharges the

firearm in the direction of John Doe 2 from approximately the length of two store fronts.

Multiple muzzle flashes are captured on the surveillance footage.

              24.     Rather than hitting John Doe-2, the gunshots fired by CC-l hit an

innocent bystander.   The bystander advised law enforcement, in sum and substance, that he

was walking home from a bar when he noticed a fight and subsequently heard what he believed

were mUltiple gunshots and then felt pain in his left calf.   He then realized he had been shot




        7     I know based upon my training and experience and reports from other law
enforcement agents involved in the investigation of the MS-13 that MS-13 gang members will
verbally or physically check or inspect other suspected rival gang members, including 18th
Street gang members for gang tattoos.
                                               15
Case 1:20-mj-00350-VMS Document 1 Filed 05/05/20 Page 16 of 18 PageID #: 16




in his left calf.     The bystander was treated at a nearby hospital for a gunshot wound to his left

calf.

                    25.    Additional surveillance footage from outside of the vicinity of 37-53

103rd Street in Queens next captured CC-1 running away from the vicinity of the shooting

with what appears to be a firearm in his hand.

                    26.    On August 25, 2019, NYPD officers conducted a search for ballistics

evidence at the scene of the shooting.         NYPD crime scene officers recovered four .25-caliber

shell casings and one fired bullet on the sidewalk in front of37-86 103rd street in Queens.

                    27.    CC-1 has advised the following, in substance and in part:

                           a.     CC-1 received an order from "Plocky" (SARACA Y-LOPEZ) to

kill 18th Street gang member John Doe 2. CC-1 agreed.            According to CC-1, the catalyst for

the order to kill John Doe 2 was that one evening when CC-1 was near 103rd Street and

Roosevelt Avenue in Queens, New York, a man, approached CC-1 and asked if he belonged

to a gang.    The man then threw up 18th Street gang signs, pulled a knife and charged at       cc-
l.   During the ensuing struggle, CC-1 was stabbed in the leg. At the time of the assault, CC-

l was wearing Nike Cortez sneakers, which I am aware, based on my training, experience and

participation in this investigation, are frequently worn by members of MS-13 to signify their

gang membership.

                           b.     "Travieso"    (SANTOS-NOVOA)        told CC-1 that both he and

Plocky (SARACA Y-LOPEZ) had agreed that if CC-1 ever saw the 18th Street member (John

Doe 2) who stabbed him, that CC-1 had to kill him (John Doe 2).         SANTOS-NOVOA stressed

to CC-l that he had to kill John Doe-2 because CC-l had not yet proved himself to the gang



                                                     16
Case 1:20-mj-00350-VMS Document 1 Filed 05/05/20 Page 17 of 18 PageID #: 17




by committing a violent act on the gang's behalf.       SANTOS-NOVOA instructed CC-l to buy

a gun so that he could commit the murder of John Doe 2 and gave CC-l money for that purpose.

                       c.         A few weeks after John Doe-2 assaulted CC-l, CC-l saw John

Doe 2. VICTOR RAMIREZ, CC-l and CC-2 then set out to attack John Doe 2. CC-l was

armed with a gun, which he showed to RAMIREZ and explained that he was going to use the

gun to kill John Doe 2. RAMIREZ agreed to help.            RAMIREZ had previously asked CC-l

to introduce him to MS-13 members because he wanted to join the gang.

                       d.         VICTOR RAMIREZ, CC-l and CC-2 approached John Doe 2,

pulled up his shirt and asked if he was in a gang.      John Doe 2 indicated that he was an 18th

Street gang member.      RAMIREZ, CC-l and CC-2 punched John Doe 2, who after escaping

their clutches, pulled a knife.    CC-l then pulled his gun and shot at John Doe 2.

               WHEREFORE,           your deponent     respectfully   requests   that the defendants

MARLON SARACA Y-LOPEZ, also known as "Plocky," EMERSON MARTINEZ-LARA,




                                                 17
Case 1:20-mj-00350-VMS Document 1 Filed 05/05/20 Page 18 of 18 PageID #: 18




also known as "Fugitivo," VICTOR RAMIREZ, also known as "Frijolito," and ISMAEL

SANTOS-NOVOA, also known as "Profe" and "Travieso," be dealt with according to law.

              I further request that the Court issue an order sealing, until further order of the

Court, all papers submitted in support of this application, including the affidavit and arrest

warrants.   Based upon my training and experience, I have learned that criminals actively

search for criminal affidavits and arrest warrants via the internet.      Therefore, premature

disclosure of the contents of this affidavit and related documents will seriously jeopardize the

investigation, including by giving the defendants an opportunity to flee or continue flight from

prosecution, destroy or tamper with evidence and change patterns of behavior.




                                                                                   estigation

Sworn to before me this
 5
__ day of May, 2020




THE HONORABLE VERA M. SCANLON
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK

Sworn telephonically on 5/5/20 at 1:40 PM, Brooklyn, NY VMS




                                              18
